Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reopening of Prosecution
In view of the Patent Board Decision filed on November 1, 2021, PROSECUTION IS HEREBY REOPENED. New Grounds of Rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Technology Center Director or designee has approved of reopening prosecution by signing below:
/ALEXA D NECKEL/Director, TC 1700                                                                                                                                                                                                        

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Regarding present claims 1 and 10, the patent claims a method for producing a blade for a turbomachine (claim 1), wherein the method comprises: providing a blade root, having a first platform region, produced from a first material (claims 1, 4, and 6); providing at least one capsule (claim 9) that is filled with a metallic and/or ceramic powder that comprises at least one second material (claim 9) which is different from the first material (claims 1, 4, and 6), for producing a blade airfoil having a second platform region (claims 1 and 9); producing and shaping a blade airfoil from the capsule that is filled with the powder by at least one thermal input method (hot isostatic pressing claim 9, thereby meeting instant claim 10, and friction welding claim 1, note that friction welding does generate heat to some extent), thereby connecting the blade root to the blade airfoil in respective platform regions (claim 1). As the patent claims providing a capsule filled with the second material (claim 9), forming the airfoil with a platform region from the capsule (claim 9), and joining root and airfoil at respective platform regions (claim 1), and that it would have been necessary to position the capsule with the capsule platform region on the root to some extent, and it would have been obvious to provide the capsule on the first platform region.
Regarding instant claim 9, patented claim 6 recites the blade root is "smoothed at least in some regions". Smoothening is subtractive to some extent.
Instant claim 13 is met by patented claims 8 and 10.
Patented claims 4-7 disclose combinations of titanium aluminide alloys which meet or render obvious the composition combinations of instant claims 14, and 16-18.  
Allowable Subject Matter
Claims 2-8, 11-12, 15, and 21-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 1, 9-10, 13-14, and 16-18 remain rejected only on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10526902, and such rejections may be overcome by proper filing of a terminal disclaimer.
Reasons for which claims define over the closest prior art of record Larose (US patent no. 8267663) in view of Ritter (US patent no. 5960249) are provided in the decision by the Patent Trial and Appeal Board  on November 1, 2021.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P O'KEEFE whose telephone number is (571)272-7647. The examiner can normally be reached MR 8:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/SEAN P. O'KEEFE/            Examiner, Art Unit 1738                                                                                                                                                                                            
/SALLY A MERKLING/            SPE, Art Unit 1738